NOTE PURCHASE AGREEMENT

This Note Purchase Agreement, dated as of September 28, 2007 (this "Agreement"),
is entered into by and among Dirt Motor Sports, Inc., d/b/a World Racing Group,
Inc. a Delaware corporation (the "Company"), and the other signatories
hereto____________________ (each a "Lender" and collectively, the "Lenders").

RECITALS



On the terms and subject to the conditions set forth herein, Lenders are willing
to purchase from Company and Company is willing to issue and sell to Lenders,
Senior Secured Promissory Notes, substantially in the form attached hereto as
Exhibit A (each a "Note" and collectively, the "Notes"), in the principal amount
of up to Fifteen Million Dollars ($15,000,000), subject to the conditions set
forth in Section 9(a)(ii);

As additional consideration for the issuance of the Notes by the Company, the
Company is issuing to the Lenders shares of common stock, $0.001 par value per
share ("Common Stock"), of the Company at the rate of 275,000 shares for each
One Million Dollars ($1,000,000) of principal amount of Notes purchased pursuant
to this Agreement (or in the event a Lender would beneficially own more than
4.99% of all of the outstanding Common Stock after giving effect to the forgoing
issuance of Common Stock to such Lender, shares of the Company's Series E
Preferred Stock convertible into a like number of shares of Common Stock)
(collectively, the "Note Shares");

As a condition to the purchase of the Notes and the Note Shares, the Company has
agreed to grant a continuing security interest in all of the assets of the
Company, excluding any vehicles and leased equipment (the "Assets"), on
substantially the terms and conditions set forth in a Security Agreement
attached hereto as Exhibit B, and to grant a mortgage lien in certain real
property (the "Real Property" and together with the Assets, the "Collateral")
owned by the Company on substantially the terms and conditions set forth in a
form of Mortgage attached hereto as Exhibit C (each a "Mortgage" and
collectively, the "Mortgages"); and

As an additional condition to the purchase of the Notes and the Note Shares,
each Subsidiary (as defined herein) has agreed, on a joint and several basis
with the other Subsidiaries, to guaranty, on a joint and several basis with the
other Subsidiaries, the full and prompt payment of the principal of and interest
on the Notes and performance of the Company of all of its present and future
obligations as set forth in the Transaction Documents, on substantially the
terms and conditions set forth in the Guaranty attached hereto as Exhibit D (the
"Guaranty"). This Agreement, the Notes, the Guaranty, the Security Agreement,
the Escrow Agreement (as defined herein) and the Mortgages are referred to
herein collectively as the "Transaction Documents").

AGREEMENT

NOW, THEREFORE

, in consideration of the foregoing, and the representations, warranties, and
conditions set forth below, the parties hereto, intending to be legally bound,
hereby agree as follows:



Issuance and Sale of the Note and Note Shares

. In reliance upon the representations, warranties and covenants of the parties
set forth herein, the Company agrees to issue, sell and deliver to each Lender,
and each Lender agrees, severally and not jointly, to purchase from the Company
a Note in the principal amount set forth below Lender's name on the signature
page hereto and that number of Note Shares set forth below Lender's name on the
signature page hereto. The purchase price for the Note and Note Shares shall be
equal to the principal amount indicated on the face of the Note and set forth
below Lender's name on the signature page hereto. The Company and the Lender are
executing and delivering this Agreement and issuing the Notes and Note Shares in
accordance with and in reliance upon the exemption from securities registration
afforded by Section 4(2) of the U.S. Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder (the "
Securities Act
"), including Regulation D ("
Regulation D
"), and/or upon such other exemption from the registration requirements of the
Securities Act as may be available with respect to any or all of the investments
to be made hereunder. The Notes and the Note Shares are sometimes collectively
referred to herein as the "
Securities
").



Closing; Delivery

. The Company will deliver to Lenders the Notes against receipt by the Company
of the purchase price for the Notes in an aggregate purchase price of up to
Fifteen Million Dollars ($15,000,000) (the "
Purchase Price
"). The Purchase Price shall be paid in cash or by cancellation of outstanding
indebtedness. The Note Shares shall be issued within five (5) business days
following the receipt by the Company of the purchase price for the Note.



Initial Closing

. The initial closing (the "
Initial Closing
") of the purchase and sale of the Notes and Note Shares to be acquired by the
Lenders from the Company under this Agreement shall take place at the offices of
Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas, New York, New
York 10036 at 10:00 a.m., New York time (i) on or before September 28, 2007;
provided
, that all of the conditions set forth in Sections 6 and 7 hereof and applicable
to the Closing shall have been fulfilled or waived in accordance herewith and
Lenders have executed this Agreement to purchase at least $9,000,000 principal
amount of the Notes (inclusive of the principal amount of short term notes
funded prior to the Initial Closing Date exchanged into Notes in connection with
the Initial Closing), or (ii) at such other time and place or on such date as
the Lenders and the Company may agree upon (the "
Initial Closing Date
"). The Company acknowledges that a portion of the Purchase Price shall be paid
by certain Lenders surrendering for cancellation certain short term notes issued
by the Company to such Lenders prior to the Initial Closing Date. At the Initial
Closing, each Lender shall deliver its Purchase Price by wire transfer to an
escrow account designated by the escrow agent or if all or any part of the
Purchase Price is being paid by cancellation of outstanding indebtedness, by
delivery to the Company of any note or other document evidencing such
indebtedness.



Additional Closings

. After the Initial Closing, the Company may conduct any number of additional
closings (each, an "
Additional Closing
") until $15,000,000 principal amount of Notes have been issued and sold to the
Lenders. The Initial Closing and Additional Closings are sometimes referred to
herein as a "
Closing
". The date of any Additional Closing is hereinafter referred to as the "
Additional Closing Date
". At each Additional Closing, each Lender shall deliver its Purchase Price by
wire transfer to an escrow account designated by the escrow agent.



Representations and Warranties of the Company

. The Company hereby represents and warrants to Lender that the statements
contained in the following paragraphs of this Section are all true and correct
as of the date hereof and as of the time of issuance of the Note (except as set
forth on the Schedule of Exceptions attached hereto with each numbered Schedule
corresponding to the section number herein):



Organization and Standing

. The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to carry on its business as now conducted and proposed to be
conducted. The Company does not have any Subsidiaries (as defined in Section
3(h)) or own securities of any kind in any other entity except as set forth on
Schedule 3(h)
hereto. The Company and each such Subsidiary (as defined in Section 3(h)) is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, "
Material Adverse Effect
" means any material adverse effect on the business, operations, properties,
prospects, or financial condition of the Company and its Subsidiaries and/or any
condition, circumstance, or situation that would prohibit or otherwise
materially interfere with the ability of the Company to perform any of its
obligations under the Transaction Documents in any material respect.



Corporate Power

. The Company has all requisite legal and corporate power to enter into, execute
and deliver the Transaction Documents. This Agreement, the Guaranty, the
Security Agreement and the Mortgages are, and, upon issuance, the Notes will be,
valid and binding obligations of the Company, enforceable in accordance with
their respective terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors' rights.



Authorization

. All corporate and legal action on the part of the Company, its officers,
directors and shareholders necessary for the execution and delivery of the
Transaction Documents, the sale and issuance of the Note and the Note Shares,
and the performance of the Company's obligations hereunder and under the other
Transaction Documents, have been taken. When paid for and issued in accordance
with the terms hereof, the Notes shall be validly issued and outstanding, free
and clear of all liens, encumbrances and rights of refusal of any kind. When the
Note Shares are issued and paid for in accordance with the terms of this
Agreement, such Note Shares will be duly authorized by all necessary corporate
action and validly issued and outstanding, fully paid and nonassessable, free
and clear of all liens, encumbrances and rights of refusal of any kind and the
holders shall be entitled to all rights accorded to a holder of Common Stock.



Capitalization

. The authorized capital stock of the Company as of the date hereof is set forth
on
Schedule 3(d)
hereto. All of the outstanding shares of the Common Stock and any other
outstanding security of the Company have been duly and validly authorized and
validly issued, fully paid and nonassessable and were issued in accordance with
the registration or qualification provisions of the Securities Act, or pursuant
to valid exemptions therefrom. Except as set forth in this Agreement and as set
forth on
Schedule 3(d)
hereto, no shares of Common Stock or any other security of the Company are
entitled to preemptive rights, registration rights, rights of first refusal or
similar rights and there are no outstanding options, warrants, scrip, rights to
subscribe to, call or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company. Furthermore, except as set forth in this Agreement and as set forth on
Schedule 3(d)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on
Schedule 3(d)
hereto, the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any person with respect to any
of its equity or debt securities. Except as set forth on
Schedule 3(d)
, the Company is not a party to, and it has no knowledge of, any agreement or
understanding restricting the voting or transfer of any shares of the capital
stock of the Company. Except as disclosed on
Schedule 3(d)
, (i) there are no outstanding debt securities, or other form of material debt
of the Company or any of its Subsidiaries, (ii) there are no contracts,
commitments, understandings, agreements or arrangements under which the Company
or any of its Subsidiaries is required to register the sale of any of their
securities under the Securities Act, (iii) there are no outstanding securities
of the Company or any of its Subsidiaries which contain any redemption or
similar provisions, and there are no contracts, commitments, understandings,
agreements or arrangements by which the Company or any of its Subsidiaries is or
may become bound to redeem a security of the Company or any of its Subsidiaries,
(iv) there are no securities or instruments containing anti-dilution or similar
provisions that will be triggered by the issuance of the Securities, (v) the
Company does not have any stock appreciation rights or "phantom stock" plans or
agreements, or any similar plan or agreement and (vi) as of the date of this
Agreement, except as disclosed on
Schedule 3(d)
, to the Company's and each of its Subsidiaries' knowledge, no person or group
of related persons beneficially owns (as determined pursuant to Rule 13d-3
promulgated under the Exchange Act (as defined below))) or has the right to
acquire by agreement with or by obligation binding upon the Company, beneficial
ownership of in excess of 5% of the Common Stock.
Any person with any right to purchase securities of the Company that would be
triggered as a result of the transactions contemplated hereby or by any of the
other Transaction Documents has waived such rights or the time for the exercise
of such rights has passed, except where failure of the Company to receive such
waiver would not have a Material Adverse Effect. Except as set forth on Schedule
3(d), there are no options, warrants or other outstanding securities of the
Company (including, without limitation, any equity securities issued pursuant to
any Company Plan) the vesting of which will be accelerated by the transactions
contemplated hereby or by any of the other Transaction Documents. Except as set
forth in Schedule 3(d), none of the transactions contemplated by this Agreement
or by any of the other Transaction Documents shall cause, directly or
indirectly, the acceleration of vesting of any options issued pursuant the
Company's stock option plans.



No Conflicts

. The execution, delivery and performance by the Company of its obligations
under the Transaction Documents will not: (i) conflict with or result in a
breach of or a default under any of the terms or provisions of, (A) the
Company's certificate of incorporation (the "Certificate") or by-laws
("Bylaws"), or (B) any material provision of any indenture, mortgage, deed of
trust or other material agreement or instrument to which the Company is a party
or by which it or any of its material properties or assets (including, without
limitation, the Collateral) is bound, (ii) result in a violation of any material
provision of any law, statute, rule, regulation, or any existing applicable
decree, judgment or order by any court, Federal or state regulatory body,
administrative agency, or other governmental body having jurisdiction over the
Company, or any of its material properties or assets or (iii) result in the
creation or imposition of any material lien, charge or encumbrance upon any
material property or assets of the Company or any of its subsidiaries pursuant
to the terms of any agreement or instrument to which any of them is a party or
by which any of them may be bound or to which any of their property or any of
them is subject except, in the case of clauses (ii) and (iii), for such
violations, breaches, conflicts, defaults or other occurrences which,
individually or in the aggregate, would not have a Material Adverse Effect.



No Approvals

. No consent, approval or authorization of or designation, declaration or filing
with any governmental authority on the part of the Company is required in
connection with the valid execution and delivery of the Transaction Document.



Commission Documents, Financial Statements

. The Common Stock of the Company is registered pursuant to Section 12(b) or
12(g) of the Securities Exchange Act of 1934, as amended (the "
Exchange Act
"), and the Company has filed all reports, schedules, forms, statements and
other documents required to be filed by it with the Commission pursuant to the
reporting requirements of the Exchange Act (all of the foregoing including
filings incorporated by reference therein being referred to herein as the "
Commission Documents
"). At the times of their respective filings, the Form 10-QSB for the fiscal
quarters ended June 30, 2006, September 30, 2006, March 31, 2007 and June 30,
2007 (collectively, the "
Form 10-QSB
") and the Form 10-KSB for the fiscal year ended December 31, 2006 (the "
Form 10-KSB
") complied in all material respects with the requirements of the Exchange Act
and the rules and regulations of the Commission promulgated thereunder, and the
Form 10-QSB and Form 10-KSB did not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading. As of their respective dates, the
financial statements of the Company included in the Commission Documents
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the Commission. Such
financial statements have been prepared in accordance with generally accepted
accounting principles ("
GAAP
") applied on a consistent basis during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto or (ii)
in the case of unaudited interim statements, to the extent they may not include
footnotes or may be condensed or summary statements), and fairly present in all
material respects the financial position of the Company and its Subsidiaries as
of the dates thereof and the results of operations and cash flows for the
periods then ended (subject, in the case of unaudited statements, to normal
year-end audit adjustments).



Subsidiaries

.
Schedule 3(h)
hereto sets forth each Subsidiary of the Company, showing the jurisdiction of
its incorporation or organization and showing the percentage of each person's
ownership of the outstanding stock or other interests of such Subsidiary. For
the purposes of this Agreement, "
Subsidiary
" shall mean any corporation or other entity of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries. All of the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable. Except as set forth on
Schedule 3(h)
hereto, there are no outstanding preemptive, conversion or other rights,
options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other securities convertible into, exchangeable for or
evidencing the rights to subscribe for any shares of such capital stock. Neither
the Company nor any Subsidiary is subject to any obligation (contingent or
otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence except as set forth
on
Schedule 3(h)
hereto. Neither the Company nor any Subsidiary is party to, nor has any
knowledge of, any agreement restricting the voting or transfer of any shares of
the capital stock of any Subsidiary.



No Material Adverse Change

. Since December 31, 2006, the Company has not experienced or suffered any
Material Adverse Effect, except as disclosed on
Schedule 3(i)
hereto and as disclosed in its Commission Documents.



No Undisclosed Liabilities

. Except as disclosed on
Schedule 3(j)
hereto, neither the Company nor any of its Subsidiaries has incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company's or its Subsidiaries
respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.



No Undisclosed Events or Circumstances

. Since December 31, 2006, except as disclosed on
Schedule 3(k)
hereto, no event or circumstance has occurred or exists with respect to the
Company or its Subsidiaries or their respective businesses, properties,
prospects, operations or financial condition, which, under applicable law, rule
or regulation, requires public disclosure or announcement by the Company but
which has not been so publicly announced or disclosed.



Indebtedness

.
Schedule 3(l)
hereto sets forth as of the date hereof all outstanding secured and unsecured
Indebtedness of the Company or any Subsidiary, or Indebtedness for which the
Company or any Subsidiary has commitments. For the purposes of this Agreement, "
Indebtedness
" shall mean (a) any liabilities for borrowed money or amounts owed in excess of
$100,000 (other than trade accounts payable incurred in the ordinary course of
business), (b) all guaranties, endorsements and other contingent obligations in
respect of Indebtedness of others, whether or not the same are or should be
reflected in the Company's balance sheet (or the notes thereto), except
guaranties by endorsement of negotiable instruments for deposit or collection or
similar transactions in the ordinary course of business; and (c) the present
value of any lease payments in excess of $25,000 due under leases required to be
capitalized in accordance with GAAP. Neither the Company nor any Subsidiary is
in default with respect to any Indebtedness.



Title to Assets

. Each of the Company and the Subsidiaries has good and valid title to all of
its real and personal property reflected in the Commission Documents, free and
clear of any mortgages, pledges, charges, liens, security interests or other
encumbrances, except for those indicated on
Schedule 3(m)
hereto or such that, individually or in the aggregate, do not cause a Material
Adverse Effect. Any leases of the Company and each of its Subsidiaries are valid
and subsisting and in full force and effect. Schedule 3(m) sets forth a complete
list of all real property owned by the Company and its Subsidiaries.



Actions Pending

. There is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of the
Company, threatened against the Company or any Subsidiary which questions the
validity of this Agreement or any of the other Transaction Documents or any of
the transactions contemplated hereby or thereby or any action taken or to be
taken pursuant hereto or thereto. Except as set forth in the Commission
Documents or on
Schedule 3(n)
hereto, there is no action, suit, claim, investigation, arbitration, alternate
dispute resolution proceeding or other proceeding pending or, to the knowledge
of the Company, threatened against or involving the Company, any Subsidiary or
any of their respective properties or assets, which individually or in the
aggregate, would reasonably be expected, if adversely determined, to have a
Material Adverse Effect. There are no outstanding orders, judgments,
injunctions, awards or decrees of any court, arbitrator or governmental or
regulatory body against the Company or any Subsidiary or any officers or
directors of the Company or Subsidiary in their capacities as such, which
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.



Compliance with Law

. The business of the Company and the Subsidiaries has been and is presently
being conducted in accordance with all applicable federal, state and local
governmental laws, rules, regulations and ordinances, except as set forth in the
Commission Documents or on
Schedule 3(o)
hereto or such that, individually or in the aggregate, the noncompliance
therewith could not reasonably be expected to have a Material Adverse Effect.
The Company and each of its Subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.



Taxes

. The Company and each of the Subsidiaries has accurately prepared and filed all
federal, state and other tax returns required by law to be filed by it, has paid
or made provisions for the payment of all taxes shown to be due and all
additional assessments, and adequate provisions have been and are reflected in
the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. Except as disclosed on
Schedule 3(p)
hereto or in the Commission Documents, none of the federal income tax returns of
the Company or any Subsidiary have been audited by the Internal Revenue Service.
The Company has no knowledge of any additional assessments, adjustments or
contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any Subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.



Certain Fees

. Except as set forth on
Schedule 3(q)
hereto, the Company has not employed any broker or finder or incurred any
liability for any brokerage or investment banking fees, commissions, finders'
structuring fees, financial advisory fees or other similar fees in connection
with the Transaction Documents.



Disclosure

. Except for the transactions contemplated by this Agreement, the Company
confirms that neither it nor any other person acting on its behalf has provided
any of the Lenders or their agents or counsel with any information that
constitutes or might constitute material, nonpublic information. To the
Company's knowledge, neither the representations and warranties contained in
Section 3
of this Agreement or the Schedules hereto nor any other documents, certificates
or instruments furnished to the Lenders by or on behalf of the Company or any
Subsidiary in connection with the transactions contemplated by this Agreement
contain any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements made herein or therein, in the light
of the circumstances under which they were made herein or therein, not
misleading.



Operation of Business

. Except as set forth on
Schedule 3(s)
hereto, the Company and each of the Subsidiaries owns or possesses the rights to
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others
except where failure to own such property or possess such rights would not have
a Material Adverse Effect.



Environmental Compliance

. Except as set forth on
Schedule 3(t)
hereto or in the Commission Documents, the Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. "Environmental Laws" shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. To
the Company's knowledge, the Company has all necessary governmental approvals
required under all Environmental Laws as necessary for the Company's business or
the business of any of its subsidiaries. Except for such instances as would not
individually or in the aggregate have a Material Adverse Effect and to the
knowledge of the Company, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the Closing Date or that may give rise to any
environmental liability, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including without limitation underground
storage tanks), disposal, transport or handling, or the emission, discharge,
release or threatened release of any hazardous substance.



Books and Records; Internal Accounting Controls

. The records and documents of the Company and its Subsidiaries accurately
reflect in all material respects the information relating to the business of the
Company and the Subsidiaries, the location of their assets, and the nature of
all transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company and each of its Subsidiaries maintain a
system of internal accounting controls sufficient, in the judgment of the
Company's board of directors, to provide reasonable assurance that (i)
transactions are executed in accordance with management's general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management's general or specific
authorization and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate actions are taken
with respect to any differences.



Material Agreements

. Except for the Transaction Documents (with respect to clause (i) only), as
disclosed in the Commission Documents or as set forth on
Schedule 3(v)
hereto, or as would not be reasonably likely to have a Material Adverse Effect,
(i) the Company and each of its Subsidiaries have performed all obligations
required to be performed by them to date under any written or oral contract,
instrument, agreement, commitment, obligation, plan or arrangement, filed or
required to be filed with the Commission (the "
Material Agreements
"), (ii) neither the Company nor any of its Subsidiaries has received any notice
of default under any Material Agreement and, (iii) to the Company's knowledge,
neither the Company nor any of its Subsidiaries is in default under any Material
Agreement now in effect.



Transactions with Affiliates

. Except as set forth on
Schedule 3(w)
hereto and in the Commission Documents, there are no loans, leases, agreements,
contracts, royalty agreements, management contracts or arrangements or other
continuing transactions between (a) the Company, any Subsidiary or any of their
respective customers or suppliers on the one hand, and (b) on the other hand,
any officer, employee, consultant or director of the Company, or any of its
Subsidiaries, or any person owning at least 5% of the outstanding capital stock
of the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company's most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.



Securities Act of 1933

. Based in material part upon the representations herein of the Lenders, the
Company has complied and will comply with all applicable federal and state
securities laws in connection with the offer, issuance and sale of the
Securities hereunder. Neither the Company nor anyone acting on its behalf,
directly or indirectly, has or will sell, offer to sell or solicit offers to buy
any of the Securities or similar securities to, or solicit offers with respect
thereto from, or enter into any negotiations relating thereto with, any person,
or has taken or will take any action so as to bring the issuance and sale of any
of the Securities under the registration provisions of the Securities Act and
applicable state securities laws. Neither the Company nor any of its affiliates,
nor any person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.



Employees

. Neither the Company nor any Subsidiary has any collective bargaining
arrangements or agreements covering any of its employees, except as set forth on
Schedule 3(y)
hereto. Except as set forth on
Schedule 3(y)
hereto, neither the Company nor any Subsidiary has any employment contract,
agreement regarding proprietary information, non-competition agreement,
non-solicitation agreement, confidentiality agreement, or any other similar
contract or restrictive covenant, relating to the right of any officer, employee
or consultant to be employed or engaged by the Company or such Subsidiary
required to be disclosed in the Commission Documents that is not so disclosed.
No officer, consultant or key employee of the Company or any Subsidiary whose
termination, either individually or in the aggregate, would be reasonably likely
to have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.



Investment Company Act Status

. The Company is not, and as a result of and immediately upon the Closing will
not be, an "investment company" or a company "controlled" by an "investment
company," within the meaning of the Investment Company Act of 1940, as amended.



ERISA

. No liability to the Pension Benefit Guaranty Corporation has been incurred
with respect to any Plan (as defined below) by the Company or any of its
Subsidiaries which is or would be materially adverse to the Company and its
Subsidiaries. The execution and delivery of this Agreement and the issuance and
sale of the Securities will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employee Retirement Income Security Act of
1974, as amended ("ERISA") or in connection with which a tax could be imposed
pursuant to Section 4975 of the Internal Revenue Code of 1986, as amended,
provided that, if any of the Lenders, or any person or entity that owns a
beneficial interest in any of the Lenders, is an "employee pension benefit plan"
(within the meaning of Section 3(2) of ERISA) with respect to which the Company
is a "party in interest" (within the meaning of Section 3(14) of ERISA), the
requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are met.
As used in this Section 2.1(aa), the term "Plan" shall mean an "employee pension
benefit plan" (as defined in Section 3 of ERISA) which is or has been
established or maintained, or to which contributions are or have been made, by
the Company or any Subsidiary or by any trade or business, whether or not
incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 414(b) or (c) of the Code.

Independent Nature of Lenders

. Except as otherwise provided in the Section 11(c) of this Agreement: (i) the
Company acknowledges that the obligations of each Lender under the Transaction
Documents are several and not joint with the obligations of any other Lender,
and no Lender shall be responsible in any way for the performance of the
obligations of any other Lender under the Transaction Documents; (ii) the
Company acknowledges that the decision of each Lender to purchase securities
pursuant to this Agreement has been made by such Lender independently of any
other purchase and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its Subsidiaries which may have made or given by
any other Lender or by any agent or employee of any other Lender, and no Lender
or any of its agents or employees shall have any liability to any Lender (or any
other person) relating to or arising from any such information, materials,
statements or opinions; (iii) the Company acknowledges that nothing contained
herein, or in any Transaction Document, and no action taken by any Lender
pursuant hereto or thereto, shall be deemed to constitute the Lenders as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Lenders are in any way acting in concert or as a
group with respect to such obligations or the transactions contemplated by the
Transaction Documents; (iv) the Company acknowledges that each Lender shall be
entitled to independently protect and enforce its rights, including without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Lender to be
joined as an additional party in any proceeding for such purpose; (v) the
Company acknowledges that for reasons of administrative convenience only, the
Transaction Documents have been prepared by counsel for one of the Lenders and
such counsel does not represent all of the Lenders but only such Lender and the
other Lenders have retained their own individual counsel with respect to the
transactions contemplated hereby; (vi) the Company acknowledges that it has
elected to provide all Lenders with the same terms and Transaction Documents for
the convenience of the Company and not because it was required or requested to
do so by the Lenders.



No Integrated Offering

. Neither the Company, nor any of its affiliates, nor any person acting on its
or their behalf, has directly or indirectly made any offers or sales of any
security or solicited any offers to buy any security under circumstances that
would cause the offering of the Securities pursuant to this Agreement to be
integrated with prior offerings by the Company for purposes of the Securities
Act in a manner that would prevent the Company from selling the Securities
pursuant to Regulation D and Rule 506 thereof under the Securities Act, nor will
the Company or any of its affiliates or subsidiaries take any action or steps
that would cause the offering of the Securities to be integrated with other
offerings
in a manner that would prevent the Company from selling the Securities pursuant
to Regulation D and Rule 506 thereof under the Securities Act. The Company does
not have any registration statement pending before the Commission or currently
under the Commission's review. Except as set forth on
Schedule 3(cc)
hereto, since December 1, 2006, the Company has not offered or sold any of its
equity securities or debt securities convertible into shares of Common Stock.



Sarbanes-Oxley Act

. The Company is in compliance with the applicable provisions of the
Sarbanes-Oxley Act of 2002 (the "
Sarbanes-Oxley Act
"), and the rules and regulations promulgated thereunder, that are effective and
presently applicable to the Company and intends to comply with other applicable
provisions of the Sarbanes-Oxley Act, and the rules and regulations promulgated
thereunder, upon the effectiveness and applicability of such provisions with
respect to the Company.



Representations and Warranties by Lender

. Each Lender represents and warrants severally and not jointly, to the Company
as of the time of issuance of the Note as follows:



Organization and Standing

. If Lender is an entity, Lender is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite corporate or other entity power and authority to carry on its business
as now conducted and proposed to be conducted. If Lender is an entity, the
address of its principal place of business is as set forth on the signature page
hereto, and if Lender is an individual, the address of its principal residence
is as set forth on the signature page hereto



Power

. If Lender is an entity, Lender has all requisite legal and corporate or other
entity power and authority to enter into, execute and deliver each of the
Transaction document to which it is a party. Each Transaction Document to which
Lender is a party has been duly and validly authorized, executed and delivered
by Lender is the valid and binding obligation of Lender, enforceable in
accordance with its terms, except as the same may be limited by bankruptcy,
insolvency, moratorium, and other laws of general application affecting the
enforcement of creditors' rights.



Authorization

. If Lender is an entity, all corporate or other entity and legal action on the
part of Lender, its officers, directors, managers, shareholders, partners, or
members, as applicable, necessary for the execution and delivery of the
Transaction Documents to which it is a party, the purchase of the Note and the
performance of Lender's obligations such Transaction Documents have been taken.



No Conflict; Required Filings and Consents

. Neither the execution and delivery of this Agreement or the other Transaction
Documents by Lender nor the performance by Lender of its obligations hereunder
will: (i) if Lender is an entity, conflict with Lender's Certificate or Bylaws,
or other similar organizational documents; (ii) violate any statute, law,
ordinance, rule or regulation, applicable to Lender or any of the properties or
assets of Lender; or (iii) violate, breach, be in conflict with or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or permit the termination of any provision of, or
result in the termination of, the acceleration of the maturity of, or the
acceleration of the performance of any obligation of Lender under, or result in
the creation or imposition of any lien upon any properties, assets or business
of Lender under, any material contract or any order, judgment or decree to which
Lender is a party or by which it or any of its assets or properties is bound or
encumbered except, in the case of clauses (ii) and (iii), for such violations,
breaches, conflicts, defaults or other occurrences which, individually or in the
aggregate, would not have a material adverse effect on its ability to perform
its obligations under the Transaction Documents.



Acquisition for Investment

. The Lender is purchasing the Note and Note Shares (collectively, the "
Securities
") solely for its own account for the purpose of investment and not with a view
to or for sale in connection with distribution. The Lender does not have a
present intention to sell any of the Securities, nor a present arrangement
(whether or not legally binding) or intention to effect any distribution of any
of the Securities to or through any person or entity;
provided
,
however
, that by making the representations herein, such Lender does not agree to hold
the Securities for any minimum or other specific term and reserves the right to
dispose of the Securities at any time in accordance with Federal and state
securities laws applicable to such disposition. The Lender acknowledges that it
(i) has such knowledge and experience in financial and business matters such
that Lender is capable of evaluating the merits and risks of Lender's investment
in the Company, (ii) is able to bear the financial risks associated with an
investment in the Securities, (iii) has been given full access to such records
of the Company and to the officers of the Company as it has deemed necessary or
appropriate to conduct its due diligence investigation, and (iv) has had the
opportunity to ask representatives of the Company certain questions and request
certain additional information regarding the finances, operations, business and
prospects of the Company and has had any and all such questions and requests
answered to its satisfaction.



Rule 144

. The Lender understands that the Securities are "restricted securities" as
defined in Rule 144, and must be held indefinitely unless such Securities are
registered under the Securities Act or an exemption from registration is
available. The Lender acknowledges that such person is familiar with Rule 144 of
the rules and regulations of the Commission, as amended, promulgated pursuant to
the Securities Act ("
Rule 144
"), and that such Lender has been advised that Rule 144 permits resales only
under certain circumstances. The Lender understands that to the extent that Rule
144 is not available, such Lender will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement.



No General Solicitation

. The Lender acknowledges that the Securities were not offered to such Lender by
means of any form of general or public solicitation or general advertising, or
publicly disseminated advertisements or sales literature, including (i) any
advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television, radio or
the internet, or (ii) any seminar or meeting to which such Lender was invited by
any of the foregoing means of communications. The Lender, in making the decision
to purchase the Securities, has relied upon independent investigation made by it
and has not relied on any information or representations made by third parties.



Accredited Investor

. The Lender is an "accredited investor" (as defined in Rule 501 of Regulation
D), and such Lender has such experience in business and financial matters that
it is capable of evaluating the merits and risks of an investment in the
Securities. Such Lender is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act and such Lender is not a broker-dealer. The
Lender acknowledges that an investment in the Securities is speculative and
involves a high degree of risk.



Title

. If the Lender is paying all or any part of the Purchase Price by cancellation
of outstanding indebtedness ("Debt"), such Holder owns and holds, beneficially
and of record, the entire right, title, and interest in and to the Debt, free
and clear of all rights and Encumbrances (as defined below), such Holder has
full power and authority to forgive the Debt and, other than the transactions
contemplated by this Agreement, there is no outstanding plan, pending proposal,
or other right of any person to acquire all or any of the Debt.
Encumbrances
shall mean any security or other property interest or right, claim, lien,
pledge, option, charge, security interest, contingent or conditional sale, or
other title claim or retention agreement, interest or other right or claim of
third parties, whether perfected or not perfected, voluntarily incurred or
arising by operation of law, and including any agreement (other than this
Agreement) to grant or submit to any of the foregoing in the future.



Security

. The Company's obligations under the Notes shall be secured by the Security
Agreement and the Mortgages
.



Conditions Precedent to the Obligation of the Company to Close and to Sell the
Securities

. The obligation hereunder of the Company to close and issue and sell the
Securities to the Lenders at each Closing is subject to the satisfaction or
waiver, at or before such Closing of the conditions set forth below. These
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion.



Accuracy of the Lenders' Representations and Warranties

. The representations and warranties of each Lender shall be true and correct in
all material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of each Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects (except for those representations and warranties that are
qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of such date.



Performance by the Lenders

. Each Lender shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Lenders at or prior
to each Closing Date.



No Injunction

. No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.



Delivery of Purchase Price

. The Purchase Price for the Securities shall have been delivered to the Company
on each Closing Date.



Delivery of Transaction Documents

. The Transaction Documents shall have been duly executed and delivered by the
Lenders and, with respect to the Escrow Agreement, the escrow agent, to the
Company.



Escrow Agreement

. At the Closing, the Lenders shall have executed and delivered the Escrow
Agreement.



Conditions Precedent to the Obligation of the Lenders to Close and to Purchase
the Securities

. The obligation hereunder of the Lenders to purchase the Securities and
consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before each Closing, of each of the conditions set
forth below. These conditions are for the Lenders' sole benefit and may be
waived by the Lenders at any time in their sole discretion.



Accuracy of the Company's Representations and Warranties

. Each of the representations and warranties of the Company in this Agreement
and the other Transaction Documents shall be true and correct in all material
respects (except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of the date when made and as of each Closing Date as though made at
that time, except for representations and warranties that are expressly made as
of a particular date, which shall be true and correct in all material respects
(except for those representations and warranties that are qualified by
materiality or Material Adverse Effect, which shall be true and correct in all
respects) as of such date.



Performance by the Company

. The Company shall have performed, satisfied and complied in all material
respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to each Closing Date.



No Injunction

. No statute, rule, regulation, executive order, decree, ruling or injunction
shall have been enacted, entered, promulgated or endorsed by any court or
governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.



No Proceedings or Litigation

. No action, suit or proceeding before any arbitrator or any governmental
authority shall have been commenced, and no investigation by any governmental
authority shall have been threatened, against the Company or any Subsidiary, or
any of the officers, directors or affiliates of the Company or any Subsidiary
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.



Opinion of Counsel

. The Lenders shall have received an opinion of counsel to the Company, dated
the date of each Closing, substantially in the form of
Exhibit E
hereto, with such exceptions and limitations as shall be reasonably acceptable
to counsel to the Lenders.



Notes

. At or prior to each Closing Date, the Company shall have delivered to the
Lenders the Notes (in such denominations as each Lender may request).



Secretary's Certificate

. The Company shall have delivered to the Lenders a secretary's certificate,
dated as of each Closing Date, as to (i) the resolutions adopted by the Board of
Directors approving the transactions contemplated hereby, (ii) the Certificate,
(iii) the Bylaws, each as in effect at the Closing, and (iv) the authority and
incumbency of the officers of the Company executing the Transaction Documents
and any other documents required to be executed or delivered in connection
therewith.



Officer's Certificate

. On each Closing Date, the Company shall have delivered to the Lenders a
certificate signed by an executive officer on behalf of the Company, dated as of
each Closing Date, confirming the accuracy of the Company's representations,
warranties and covenants as of each Closing Date and confirming the compliance
by the Company with the conditions precedent set forth in paragraphs (b)-(d) and
(m) of this Section 7 as of each Closing Date (provided that, with respect to
the matters in paragraphs (d) of this Section 7, such confirmation shall be
based on the knowledge of the executive officer after due inquiry).



Security Agreement

. At the Closing, the Company shall have executed and delivered the Security
Agreement to each Lender.



Mortgages

. At the Closing, the Company shall have executed the Mortgages.



Guaranty

. At the Closing, the Subsidiaries shall have executed the Guaranty.



UCC Financing Statements

. The Company shall have filed the UCC-1 financing statement(s) in substantially
the forms attached hereto as Exhibit F with the Secretary of State of the
State(s) of Delaware and Florida.



Material Adverse Effect

. No Material Adverse Effect shall have occurred at or before each Closing Date.



Escrow Agreement

. At the Closing, the Lenders shall have executed and delivered the Escrow
Agreement.



Consent of Holders of Series D Preferred Shares

. At the Closing, the Company shall have received the consent of at least eighty
percent (80%) of the holders of the Company's Series D Convertible Preferred
Stock to complete the transactions contemplated in this Agreement.



Intentionally Omitted

.



Covenants

. The Company covenants with each Lender as follows, which covenants are for the
benefit of each Lender and their respective permitted assignees.



Use of Proceeds

. The Company shall use the proceeds from the Notes as follows:



(i) $12,000,000 of the proceeds shall be used as follows:

(1) no less than $1,500,000 and no greater than $2,500,000 for the repayment of
the outstanding principal amount of the following mortgages: (x) the mortgage
 dated June 30, 2005 relating to the purchase of Volusia Speedway Park and (y)
the mortgage dated November 7, 2004 relating to the purchase of Lernerville
Speedway; provided, that, the allocation of such proceeds earmarked in this
Section 9(a)(i)(1) to make partial, full or no payments of the outstanding
principal amount of the mortgages described in (x) and (y) hereof shall be at
the Company's sole discretion.

(2) $423,000 for repayment of the outstanding principal amount plus such
additional amount for payment of accrued interest on the promissory note in
favor of Glenn Donnelly relating to the Company's purchase of Dirt Motor Sports,
Inc.; and

(3) the balance for general corporate and working capital purposes.

(ii) Any amount in excess of $12,000,000 in proceeds shall be restricted to use
by the Company for (i) the repayment of any outstanding mortgages on property
owned by the Company, or (ii) in connection with a bona fide strategic
investment or transaction.

Additional Debt

. Other than (i) promissory notes issued in payment of interest under the Notes
and (ii) up to $500,000 for the purchase or lease of vehicles or equipment
secured by such vehicles or equipment, the Company shall not issue any
securities or other financial instruments that rank senior to or pari-passu to
the Notes, without the prior written consent of the Required Lenders. "
Required Lenders
" shall mean any Lender or group of Lenders if the sum of the principal amount
of the Notes then outstanding held by such Lenders aggregates at least sixty
percent (60%) of the total principal amount of all of the Notes then
outstanding. Such relative principal amount of each Lender is referred to herein
as such Lender's "
Ratable Share
".



Payments under the Notes

. Amounts owing by the Company under the Notes shall be allocated to each Lender
according to its Ratable Share, and each payment or prepayment by the Company
with respect to principal, interest or other amounts due from the Company to the
Lenders with respect to the Notes, shall be made in proportion to the Ratable
Share of each Lender.

Securities Compliance

. The Company shall notify the Commission in accordance with its rules and
regulations, of the transactions contemplated by any of the Transaction
Documents and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Securities to the Lenders, or their respective subsequent
holders.



Registration and Listing. The Company shall cause its Common Stock to continue
to be registered under Sections 12(b) or 12(g) of the Exchange Act, to comply in
all respects with its reporting and filing obligations under the Exchange Act,
to comply with all requirements related to any registration statement filed
pursuant to this Agreement, and to not take any action or file any document
(whether or not permitted by the Securities Act or the rules promulgated
thereunder) to terminate or suspend such registration or to terminate or suspend
its reporting and filing obligations under the Exchange Act or Securities Act,
except as permitted herein. The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
other exchange or market on which the Common Stock is trading. Subject to the
terms of the Transaction Documents, the Company further covenants that it will
take such further action as the Lenders may reasonably request, all to the
extent required from time to time to enable the Lenders to sell the Securities
without registration under the Securities Act within the limitation of the
exemptions provided by Rule 144 promulgated under the Securities Act. Upon the
request of the Lenders, the Company shall deliver to the Lenders a written
certification of a duly authorized officer as to whether it has complied with
the issuer requirements of Rule 144.

Inspection Rights. Provided the same would not be in violation of Regulation FD,
the Company shall permit, during normal business hours and upon reasonable
request and reasonable notice, each Lender or any employees, agents or
representatives thereof, so long as such Lender shall be obligated hereunder to
purchase the Notes, for purposes reasonably related to such Lender's interests
as a stockholder, to examine the publicly available, non-confidential records
and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any Subsidiary, and to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company and any Subsidiary with any of its officers, consultants, directors and
key employees.

Compliance with Laws. The Company shall comply, and cause each Subsidiary to
comply, with all applicable laws, rules, regulations and orders, noncompliance
with which would be reasonably likely to have a Material Adverse Effect.

Keeping of Records and Books of Account. The Company shall keep and cause each
Subsidiary to keep adequate records and books of account, in which complete
entries will be made in accordance with GAAP consistently applied, reflecting
all financial transactions of the Company and its Subsidiaries, and in which,
for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

Reporting Requirements. If the Commission ceases making the Company's periodic
reports available via the Internet without charge, then the Company shall
furnish the following to each Lender so long as such Lender shall be obligated
hereunder to purchase the Securities or shall beneficially own Securities:

Quarterly Reports filed with the Commission on Form 10-QSB as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission;

Annual Reports filed with the Commission on Form 10-KSB as soon as practical
after the document is filed with the Commission, and in any event within five
(5) days after the document is filed with the Commission; and

Copies of all notices, information and proxy statements in connection with any
meetings that are, in each case, provided to holders of shares of Common Stock,
contemporaneously with the delivery of such notices or information to such
holders of Common Stock.

Other Agreements. The Company shall not enter into any agreement in which the
terms of such agreement would restrict or impair the right or ability to perform
of the Company or any Subsidiary under any Transaction Document.

Reporting Status. So long as a Lender beneficially owns any of the Securities,
the Company shall timely file all reports required to be filed with the
Commission pursuant to the Exchange Act, and the Company shall not terminate its
status as an issuer required to file reports under the Exchange Act even if the
Exchange Act or the rules and regulations thereunder would permit such
termination.



Disclosure of Transaction. The Company shall issue a press release describing
all the material terms of the transactions contemplated hereby (the "Press
Release") on the day of each Closing but in no event later than one hour after
such Closing; provided, however, that if the Closing occurs after 4:00 P.M.
Eastern Time on any Trading Day, the Company shall issue the Press Release no
later than 9:00 A.M. Eastern Time on the first Trading Day following the Closing
Date. The Company shall also file with the Commission a Current Report on Form
8-K (the "Form 8-K") describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the form
of Note, the Guaranty, the Mortgages, the Security Agreement and the Press
Release) as soon as practicable following each Closing Date but in no event more
than two (2) Trading Days following the Closing Date, which Press Release and
Form 8-K shall be subject to prior review and reasonable comment by the Lenders.
"Trading Day" means any day during which the principal exchange on which the
Common Stock is traded shall be open for trading.



Disclosure of Material Information. The Company covenants and agrees that except
for the information included in the Transaction Documents, neither it nor any
other person acting on its behalf has provided or will provide any Lender or its
agents or counsel with any information that the Company believes constitutes
material non-public information, unless prior thereto such Lender shall have
executed a written agreement regarding the confidentiality and use of such
information.  The Company understands and confirms that each Lender shall be
relying on the foregoing representations in effecting transactions in securities
of the Company.

Pledge of Securities. The Company acknowledges that the Securities may be
pledged by a Lender in connection with a bona fide margin agreement or other
loan or financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Lender effecting a pledge of the Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. At the Lenders' expense, the Company hereby agrees to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by a Lender.

Subsidiary Guarantors

. The Company agrees to cause each Subsidiary created or acquired by the Company
from the date hereof to execute and deliver to the Lenders a Guaranty pursuant
to which such Subsidiary will unconditionally guaranty, on a joint and several
basis with the other Subsidiaries, the full and prompt payment of the principal
of and interest on the Notes.



Participation Right

.



So long as the Notes are outstanding, commencing on the date hereof and
terminating on such date as the Company has sold Subsequent Financing Securities
for a purchase price equal to twice the principal amount of Notes issued and
sold hereunder, each Lender shall have a right to purchase its Pro Rata Portion
of all Subsequent Financing Securities that the Company may, from time to time,
propose to sell and issue after the date of this Agreement, other than the
Subsequent Financing Securities excluded by Section 9(q) hereof (each an
"Offering"). Each Lender's "Pro Rata Portion" shall equal the product of fifty
percent (50%) of the gross dollar amount of the Subsequent Financing Securities
proposed be issued and sold by the Company and a fraction the numerator of which
shall be the principal amount of the Note purchased by such Lender hereunder and
the denominator of which shall be the aggregate principal amount of all Notes
issued hereunder. The term "Subsequent Financing Securities" shall mean: (i) any
Common Stock, preferred stock or other security of the Company, (ii) any
security convertible or exercisable, with or without consideration, into any
Common Stock, preferred stock or other security of the Company, or (iii) any
promissory note, debenture or other debt issued by the Company.

Notice of Right

. In the event the Company proposes to undertake an issuance of Subsequent
Financing Securities, it shall give the Lenders written notice of its intention,
describing the type of Subsequent Financing Securities and the price and terms
upon which the Company proposes to issue the same and the proposed closing date
of the issuance of Subsequent Financing Securities, which shall be within twenty
(20) calendar days from the date of such notice. Each Lender shall have ten (10)
days from the date of receipt of any such notice to agree to purchase any shares
of such Subsequent Financing Securities (up to such Lender's Pro Rata Portion),
for the price and upon the terms specified in the notice, by giving written
notice to the Company and stating therein the quantity of Subsequent Financing
Securities to be purchased.



Right of Over-Allotment

. The Company shall offer to each Lender who has elected to purchase its full
Pro Rata Portion (a "
Fully-Exercising Holder
"), by the giving of written notice, any Subsequent Financing Securities that
the Lenders had a right to purchase hereunder which such Lenders did not
previously elect to purchase. The Fully-Exercising Holders shall thereafter have
ten (10) days from the date of receipt of such written notice to agree to
purchase all or any portion of such available Subsequent Financing Securities;
in the event that the Fully-Exercising Holders collectively elect to purchase
more than the available Subsequent Financing Securities, the Subsequent
Financing Securities shall be made available to the Fully-Exercising Holders
ratably, in accordance with their respective Pro Rata Portions.



Exercise of Rights

. If one or more Lenders exercises its right of first offer hereunder, the
closing of the purchase of the Subsequent Financing Securities with respect to
which such right has been exercised shall take place within twenty (20) days
following the giving of notice to Lenders under Section 9(q) hereof.



Lapse and Reinstatement of Right

. The Company shall have twenty (20) days following the giving of notice to
Lenders under Section 9(q) hereof to sell the Subsequent Financing Securities
included in the Offering at the price and upon the terms no more favorable to
the purchasers of such securities than specified in the Company's notice. In the
event the Company has not sold the Subsequent Financing Securities or entered
into an agreement to sell the Subsequent Financing Securities within twenty (20)
days following the giving of notice to Lenders under Section 9(q), the Company
shall not thereafter issue or sell any Subsequent Financing Securities without
first offering such securities to the Lenders in the manner provided above.



Excluded Subsequent Financing Securities

. The rights of first offer established by Section 9(p) shall have no
application to any of the following Subsequent Financing Securities:



Subsequent Financing Securities issued or issuable upon conversion or exercise
of any preferred stock, warrants, options, convertible debt or other rights to
acquire any securities of the Company outstanding as of the date hereof;

Subsequent Financing Securities issued or issuable to employees, officers,
directors, consultants or other persons performing services for the Company
pursuant to any stock option plan, stock purchase plan, management incentive
plan, consulting agreement or arrangement or other contract or undertaking
approved by the Board of Directors of the Company;

Subsequent Financing Securities issued in a public offering; or

Subsequent Financing Securities issued to acquire assets or an ownership
interest in any business or entity.



Additional Covenants

. The Company shall comply with, and cause each Subsidiary to comply with, any
covenants set forth in Section 6 of the Notes.



10. Indemnification.



(a) General Indemnity. The Company agrees to indemnify and hold harmless the
Lenders (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys' fees, charges and disbursements) incurred by the Lenders
as a result of any inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein. Each Lender severally but not jointly
agrees to indemnify and hold harmless the Company and its directors, officers,
affiliates, agents, successors and assigns from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys' fees, charges and disbursements) incurred by
the Company as result of any inaccuracy in or breach of the representations,
warranties or covenants made by such Lender herein. The maximum aggregate
liability of each Lender pursuant to its indemnification obligations under this
Section 10 shall not exceed the portion of the Purchase Price paid by such
Lender hereunder.

Indemnification Procedure. Any party entitled to indemnification under this
Section 10 (an "indemnified party") will give written notice to the indemnifying
party of any matters giving rise to a claim for indemnification; provided, that
the failure of any party entitled to indemnification hereunder to give notice as
provided herein shall not relieve the indemnifying party of its obligations
under this Section 10 except to the extent that the indemnifying party is
actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect of such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party's
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Section 10 to the contrary, the indemnifying
party shall not, without the indemnified party's prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Section 10 shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

11. Miscellaneous

Fees and Expenses. Except as otherwise set forth in this Agreement, each party
shall pay the fees and expenses of its advisors, counsel, accountants and other
experts, if any, and all other expenses, incurred by such party incident to the
negotiation, preparation, execution, delivery and performance of this Agreement,
provided that the Company shall pay, at the Closing all actual attorneys' fees
and expenses (exclusive of disbursements and out-of-pocket expenses) incurred by
one counsel to the Lenders in connection with the preparation, negotiation,
execution and delivery of this Agreement and the transactions contemplated
hereunder and any amendments, modifications or waivers of this Agreement or any
of the other Transaction Documents. In addition, the Company shall pay all
reasonable fees and expenses incurred by the Lenders in connection with the
enforcement of this Agreement or any of the other Transaction Documents,
including, without limitation, all reasonable attorneys' fees and expenses. The
Company shall pay all stamp or other similar taxes and duties levied in
connection with issuance of the Notes and the Note Shares pursuant hereto.

(b) Confidentiality; Non-Public Information. Lender acknowledges and agrees that
that the existence of this Agreement and the information contained herein and in
the other Transaction Documents is of a confidential nature and shall not,
without the prior written consent of the Company, be disclosed by Lender to any
person or entity, other than Lender's personal financial and legal advisors for
the sole purpose of evaluating an investment in the Company, and that it shall
not, without the prior written consent of the Company, directly or indirectly,
make any statements, public announcements or release to trade publications or
the press with respect to the subject matter of this Agreement, the Guaranty,
the Note or the Security Agreement. Lender further acknowledges and agrees that
the information contained herein and in the other documents relating to this
transaction may be regarded as material non-public information under United
States federal securities laws, and that United States federal securities laws
prohibit any person who has received material non-public information relating to
the Company from purchasing or selling securities of the Company, or from
communicating such information to any person under circumstances in which it is
reasonably foreseeable that such person is likely to purchase or sell securities
of the Company. Accordingly, until such time as any such non-public information
has been adequately disseminated to the public, Lender shall not purchase or
sell any securities of the Company, or communicate such information to any other
person.

(c) Waivers and Amendments; Actions by Lenders. Any provision of this Agreement,
the Security Agreement, the Mortgages, the Guaranty, or the Notes may be
amended, waived or modified upon the prior written consent of both the Company
and the Required Lenders; provided, further, that no amendment or waiver
approved pursuant to the preceding clause may apply to less than all of the
Lenders, without the approval of each Lender whose interest would be adversely
affected. Without the written consent of the Required Lenders, no Lender may
release any of the Collateral, bring an action to enforce rights against the
Company or any guarantor of the Notes, exercise remedies with respect to an
Event of Default (as defined in the Notes), enforce remedies under the Security
Agreement or otherwise take action against or with respect to the Collateral, or
enforce remedies under the Guaranty. Any such amendment, modification, waiver,
agreement or action effected in accordance with this Section 11(c) shall be
binding upon the Company and each Lender and his or its successors and assigns
even if they do not execute such document. No consideration shall be offered or
paid to any Lender to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the Transaction Documents. This provision
constitutes a separate right granted to each Lender by the Company and shall not
in any way be construed as the Lenders acting in concert or as a group with
respect to the purchase, disposition or voting of Securities or otherwise.

Governing Law

. This Agreement and all actions arising out of or in connection with this
Agreement shall be governed by and construed in accordance with the laws of the
State of New York, without regard to the conflicts of law principles which would
result in the application of the substantive law of another jurisdiction. This
Agreement shall not be interpreted or construed with any presumption against the
party causing this Agreement to be drafted.



Consent to Jurisdiction; Venue.

The parties agree that venue for any dispute arising under this Agreement will
lie exclusively in the state or federal courts located in New York County, New
York, and the parties irrevocably waive any right to raise forum non conveniens
or any other argument that New York is not the proper venue. The parties
irrevocably consent to personal jurisdiction in the state and federal courts of
the state of New York. The Company and each Lender consent to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address in effect for notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing in this Section 11(e) shall affect or limit any right to
serve process in any other manner permitted by law. The Company and the Lenders
hereby agree that the prevailing party in any suit, action or proceeding arising
out of or relating to the Securities, this Agreement or the other Transaction
Documents, shall be entitled to reimbursement for reasonable legal fees from the
non-prevailing party. The parties hereby waive all rights to a trial by jury.

Entire Agreement

. This Agreement together with the exhibits attached hereto constitute the full
and entire understanding and agreement between the parties with regard to the
subject matter hereof and thereof.



Notices

. All notices and other communications required or permitted hereunder shall be
in writing and shall be hand delivered or sent via facsimile, overnight courier
service or mailed by certified or registered mail, postage prepaid, return
receipt requested, addressed or sent to the addresses listed on the signature
page hereto or at such other addresses as the parties shall have furnished to
each other in writing. Notices sent via hand delivery shall be effective when
received, notices sent facsimile shall be effective upon written confirmation of
transmission (if also sent by another form of notice permitted hereunder within
24 hours of sending the facsimile), notices sent by overnight courier shall be
effective upon receipt, and notices mailed by certified or registered mail,
postage prepaid return receipt requested, shall be effective five business days
after deposit with the U.S. Postal Service.



Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and assigns. After the Closing, the
assignment by a party to this Agreement of any rights hereunder shall not affect
the obligations of such party under this Agreement. The Lenders may assign the
Securities and its rights under this Agreement and the other Transaction
Documents and any other rights hereto and thereto without the consent of the
Company.

No Third Party Beneficiaries. Except as contemplated by Section 11 hereof, this
Agreement is intended for the benefit of the parties hereto and their respective
permitted successors and assigns and is not for the benefit of, nor may any
provision hereof be enforced by, any other person.

Validity

. If any provision of this Agreement or the Note shall be judicially determined
to be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.



Counterparts

. This Agreement may be executed in any number of counterparts, each of which
shall be an original, but all of which together shall be deemed to constitute
one instrument.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, the parties have caused this Note Purchase Agreement to be
duly executed and delivered by their proper and duly authorized officers as of
the date and year first written above.

ADDRESS: DIRT MOTOR SPORTS, INC. D/B/A WORLD RACING GROUP, INC.:



By:
Name: Brian Carter
Title: Chief Financial Officer



ADDRESS: LENDER:



By:
Name:
Title:

Principal Amount of Note Purchased: $_________

Number of Note Shares (Principal Amount of Note Purchased multiplied by .275):
____________

If paying all or part of the Purchase Price by exchanging short term notes, set
forth the principal amount of the short term notes being exchanged: $ __________

 

 